DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the metal alkoxide of step b is zirconium (IV) alkoxide, which is already recited in claim 1. Claim 17 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Information Disclosure Statement
The information disclosure statement filed July 14, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (5,206,189) in view of Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Kodas et al. (2004/0134230).  Caldwell teaches a silicate containing glass made by a sol gel process comprising mixing a silicon tetraalkoxide, a silicon alkoxide, an alcohol with a mineral acid to form mixture A (col. 3 lines 34-55, col. 4 lines 4-15), providing a metal alkoxide as a component B, adding the metal alkoxide to mixture A and further mixing to form mixture C (col. 4 lines 23-33), adding water to the mixture C to obtain a sol (col. 4 lines 55-60), filling the sol into a mold to obtain an aquagel (col. 5 lines 3-13), drying the aquagel to obtain a xerogel (col. 6 lines 24-33), and sintering the xerogel at a temperature in the range of 200°C to 1000°C, which overlaps with the claimed range of 950-1100°C, thus forming a glass (col. 6 lines 34-44).  Furthermore, Caldwell teaches using TMOS and TEOS as a silicon alkoxide and a silicon tetraalkoxide (col. 3 lines 45-48). Caldwell teaches other silicon alkoxides can be used, but doesn’t specify methyltriethoxysilane (MTES).  Matsuo . 
As mentioned, Caldwell teaches the metal alkoxide can be a zirconium alkoxide (col. 4 lines 23-33). Caldwell further teaches the metal oxide in final glass product are form from the corresponding metal alkoxide (col. 4 lines 50-54) and the metal alkoxide in the gel and the resulting metal oxide in the final glass is in an amount of 1-50 mole percent (col. 4 lines 30-33, col. 7 lines 1-3).  Although the content is represented in mole percent, the range is significantly large, such that a respective weight content for the metal oxide would overlap with the claimed range of 20-55 wt%. 
Caldwell teaches forming a forming a silicate containing glass (col. 2 lines 45-48), but doesn’t specify a silicate containing glass ceramic. Kodas teaches ZrO2-SiOz glass particles can be further heat treated at a temperature above 1000°C to fully form a glass ceramic ([0197]). Kodas teaches such glass ceramic is suitable for use in dental restorations ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a further heat treatment at a temperature greater than 1000°C so as to produce glass ceramic particles suitable for use in the dental restorations.  Since Caldwell, Matsuo, and Kodas teach the silicate 
Regarding claims 2-4, Caldwell teaches the silicate-containing glass has a refractive index in the range of 1.5-2.0, which overlaps with 1.5-1.7 (col. 2 lines 50-53).
Regarding claims 5-11, Caldwell teaches the glass is transparent (col. 2 lines 45-46), which makes the glass transparent for light with a wavelength in the range of 380-780nm. Accordingly, since the glass is transparent, then the difference in value of transmission of the glass to that of silica glass is near zero (which is less than 20%), and the transmission of the glass is at least 80% of the transmission of silica glass in the range of visible light.
Regarding claim 15, Caldwell teaches using nitric acid (col. 4 lines 6-8).
Regarding claim 17, Caldwell teaches a metal alkoxide, such as zirconium tetrabutoxide (col. 4 lines 23-29).
Regarding claim 18, Caldwell teaches an example comprising mixing 8.4ml of TMOS with 4.5ml of titanium isopropoxide (col. 7 lines 24-32), which provides for a volume ratio of metal alkoxide to silica of 4.5:8.4, which falls within the claimed range of 10:1 to 1:10.
Claims 1, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972) in view of Matsuo et al. (WO 2017/010217 represented by 2018/0203167) and Hindelang et al. (2018/0134565).  Xia teaches a sol gel method for producing a silicate containing glass ceramic ([0067]), the method comprising mixing a silicon tetraalkoxide (TEOS) and an alcohol (ethanol), with a mineral acid (HCl) to 2) in an amount of 25-50%, which falls within the claimed range of 20- 55wt% ([0010], [0068], [0096]). Although no unit of measurement is provided for the 25- 50% range, even if it is mole % and not weight %, the range is significantly large, such that a respective weight content for the metal oxide would overlap with the claimed range of 20-55 wt%, or even with the claimed range of 20-35 wt%.
Xia teaches a combination of silicon alkoxides could be used ((0011]), but doesn't specify a combination of TEOS and methyltriethoxysilane (MTES). Matsuo teaches a method of forming a sol gel using metal alkoxides, wherein a typical silicon alkoxide includes methyltriethoxysilane (MTES), triethoxysilane (TEOS), and tetramethoxysilane (TMOS), amongst others ([0039]-[0041]). Matsuo teaches specifically TEOS and MTES can be used in combination with a mixing molar ratio of 1:1 which provides for a weight ratio of 1.5:1 ([0042]). Hindelang teaches a method for forming a sol gel using a combination of silica sources. Hindelang specifies mixing silica xSiO(4-x)/2 unit) provides for an inexpensive, simple and safe means for producing a sol gel without wasting resources ([0017]-[0018]). Hindelang also teaches an example using a weight ratio of TEOS to MTES of 1.16:1 ([0096]), similar to Matsuo. Hindelang also teaches other examples wherein the TEOS to MTES ratio is 3.5:1 ([0107]) and 10.4:1 ([0117]). Hindelang teaches all three examples successfully provided for producing silica gels efficiently and economically ([0083]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the combination of TEOS and MTES, such as 1.5:1, as it provides for an aerogel having a high specific surface area, and low pore diameter ([0002]), while also reducing cost. Furthermore, since Xia, Matsuo, and Hindelang teach the silicate containing glass ceramic is made by a similar sol gel process utilizing similar components, then the silicate containing glass ceramic of Xia, Matsuo, and Hindelang is obvious as the product of claim 1.
Regarding claim 15, Xia teaches the mineral acid is hydrochloric acid ([0047]-[0048]).
Regarding claim 17, Xia teaches the metal alkoxide component consists of zirconium (IV) alkoxide, such as tetrapropyl zirconate ([0110]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972) in view of Matsuo et al. (WO 2017/010217 represented by 2018/0203167) and Hindelang et al. (2018/0134565) as applied to claims 1 and 12 above, and further in view of Costa et al. (2009/0205370). Xia teaches the glass .
Response to Arguments
Applicant’s arguments filed August 9, 2021, with respect to the rejection(s) of claim 1 under Caldwell and claims 19-20 under Miyashita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodas and Xia.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741